Title: To Benjamin Franklin from Madame Brillon, 3 May 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 3 may [1779] a passy
Je vous remércie bien mon bon papa de l’intérést que vous prenés a ma santé, elle est moins mauvaise mais mon áme est bien malade; c’est cétte áme honneste et trop sensible qui me mine et me tuë: il m’est absolument nécéssaire d’avoir avéc vous une convérsation longue et détaillés; je veux que vous connoissiés a fond mon coeur et ceux qui l’ont bléssé d’une maniére cruélle— il est peut estre important pour vous de sçavoir une chose qui peut un jour vous regardér; voulés vous, pouvés vous me recevoir aprés demain mércredi a dix heures du matin, et faire férmér votre porte une heure, afin que mon áme s’épenche dans la vôtre pour en recevoir des consolations et des conseils: répondés moi un mot sur le champ, il ne faut pas qu’on sache que vous m’écrivés et que j’irai chés vous: adieu vous éstes mon pére, c’est a ce titre que j’ai besoin plus que jamais de la cértitude de votre amitié:
 
Addressed: A Monsieur / Monsieur Franklin / [In another hand] A Passy
